Soates, J. Thornton filed this bill for a conveyance of three lots, which he alleged were purchased by the deceased with his means. The minors answered by their guardian ad litem, and a default taken as to the administrator. Proofs were heard and a decree that the deceased held the lots in trust, that the same be conveyed to complainant by a commissioner. The objections raised upon the assignment of error are, that the decree was rendered without evidence, against evidence, without preserving the evidence in the record, and without written evidence of the trust. The bill sets up a case of a resulting trust, and this cannot be by a written declaration. It may be shown by parol evidence of the ownership of the consideration paid for the land. The facts necessary to sustain this decree are recited in the decree itself, setting forth the proofs, though the evidence is not preserved at large in the record. This brings the case within the rule laid down in White v. Morrison et al. 11 Ill. 361. Ward v. Owens et al. 12 Ill. 283. Decree affirmed. Decree Affirmed.